Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 2 and 7-11 are allowed.
Regarding claim 1; allowability resides, at least in part, with the prior art not showing or fairly teaching a key structure comprising a membrane disposed on and electrically connected to a circuit board, a positioning frame and scissor leg disposed on the membrane, with a detachable key cap disposed on the scissor leg, the key cap having a reflective plane facing the membrane with a shaft component comprising an elastic component extends from the reflective plane to abut the membrane, the elastic component generates a non-linear deformation, where a sensor module disposed on the membrane detects a press stroke of the key cap triggering a signal where an initial value of the press stroke of the key cap relative to the membrane is 2.2 mm in conjunction with ALL the remaining limitations within claim 1.

Regarding claim 7; allowability resides, at least in part, with the prior art not showing or fairly teaching a key structure comprising a membrane disposed on and electrically connected to a circuit board, a positioning frame and scissor leg disposed on the membrane, with a detachable key cap disposed on the scissor leg, the key cap having a reflective plane facing the membrane with a shaft component which is an elastic component, extends from the reflective plane to abut the membrane, the elastic component generates a linear deformation, where a sensor module disposed on the membrane detects a press stroke of the key cap triggering a signal where an initial value of the press stroke of the key cap relative to the membrane is 2.8 mm in conjunction with ALL the remaining limitations within claim 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
            If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.      
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833